[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
The plaintiff Antonia Ragozzino brought the action against the defendant, Alex Vigliotti1 doing business as JFA Management for damages as a result of his failure to consent to an assignment of a two-year lease she had on premises owned by him and known as Store #8, 1300 Boston Post Road, Guilford, Connecticut. This lease, (lease agreement) which was effective on July 1, 2000 provided the following: "Lessee shall neither assign this lease nor underlet a part or whole of said lease premises without written permission from the lessor, which shall not be unreasonably withheld. Any attempt at either [sic] without Lessee's first procuring written permission shall be void." On said premises the plaintiff operated a finger and toe nail salon known as "The Nail Shoppe of Guilford."
In December 2000, the plaintiff decided to sell her nail salon and secured a potential purchaser who offered to purchase the business for $25,000 upon reaching an agreement on a two-year lease. The defendant refused to extend the lease for a full two-year period at the same monthly rental, which the court finds was within his right as the owner of the property.
Subsequently, the plaintiff agreed to sell the business to Nancy Modica for $5,000 (Modica sale) subject to an assignment of the present lease under the existing terms, but again the defendant refused to consent to the assignment. The plaintiff was evicted for nonpayment of rent.
This action ensued and the defendant filed a counterclaim seeking damages for nonpayment of rent.
The court finds that the defendant unreasonably withheld his permission to allow the assignment of the lease with respect to the Modica sale. As a result the plaintiff incurred damages in the amount of $5,000. Furthermore, if the Modica sale was completed, the defendant would not have had loss of rental. CT Page 3606
Accordingly, on the complaint the court finds the issues for the plaintiff and awards her damages in the amount of $5,000 plus costs and on the counterclaim finds the issues for the plaintiff.
  Robert I. Berdon Judge Trial Referee